DUGGAN, J.,
dissenting. The New Hampshire Division of State Police charged State Troopers Mark Armaganian and Theodore Korontjis with conspiring to obtain an unauthorized court witness fee for Trooper Armaganian. After an internal investigation and a full evidentiary hearing, the division of State police found the troopers guilty of a major disciplinary infraction and imposed an eleven day suspension. Both troopers appealed to the Personnel Appeals Board (PAB). After a two day de novo evidentiary hearing at which twelve witnesses testified, the PAB determined that the troopers conspired to obtain an unauthorized witness fee for Trooper Armaganian and that the discipline imposed by the division of State police was “an appropriate sanction in light of [the] nature of the offense.”
Because this matter has already been reviewed by both the division of State police and the PAB, our appellate review is narrowly defined by RSA 541:13 (1997):
[All] findings of the commission upon all questions of fact properly before it shall be deemed prima facie lawful and reasonable; and the order or decision appealed from shall not be set aside or vacated except for errors of law, unless the court is satisfied, by a clear preponderance of evidence before it, that such order is unjust or unreasonable.
(Emphasis added.)
The majority explains that under the “portal to portal” rule, Trooper Armaganian would have been entitled to overtime compensation if he drove to the courthouse on January 19, 1995 prepared to prosecute the case. Thus, the majority concludes that the PAB’s decision was unjust and unreasonable because it failed to “explicitly” reject the troopers’ testimony that Trooper Armaganian traveled to the courthouse to prosecute the case. This conclusion is erroneous because the record in this case does in fact contain an explicit finding that Trooper Armaganian did not drive to Hampton District Court on the morning of January 19,1995.
In their motion for rehearing filed with the PAB, the troopers argued that the PAB’s decision was “in error because it ignores the undisputed *167evidence that Trooper Armaganian traveled to Hampton District Court prepared to testify.” In denying the motion for rehearing, the PAB explained:
The evidence does not support a finding that Trooper Armaganian “appeared” at the Hampton District Court, nor does it weigh in favor of the Appellants’ claim that Trooper Armaganian’s appearance at the courthouse terminated or aborted the conspiracy. The Appellants failed to offer any plausible explanation why Trooper Armaganian did not enter the courthouse and sign himself in if, in fact, he had traveled to the Hampton District Court for the purpose of prosecuting his case. Similarly, the Appellants failed to offer a plausible explanation why Trooper Armaganian failed to request reimbursement for travel that day in his personal vehicle, which both parties agreed he would have been entitled to receive if he were entitled to “portal to portal” compensation.
By finding that “[t]he evidence does not support a finding that Trooper Armaganian ‘appeared’ at the Hampton District Court,” the PAB explicitly rejected Trooper Armaganian’s testimony that he traveled to Hampton District Court on January 19, 1995. Any doubt as to the meaning of this finding is clarified by the PAB’s statement that it lacked “any plausible explanation why Trooper Armaganian did not enter the courthouse and sign himself in if, in fact, he had traveled to Hampton for the purpose of prosecuting his case” and that it further lacked “a plausible explanation why Trooper Armaganian failed to request reimbursement for travel that day in his personal vehicle, which both parties agreed he would have been entitled to receive ....” Clearly, the Board concluded that the troopers’ version of the events was unconvincing and relied on this lack of credibility to conclude that Trooper Armaganian did not travel to the Hampton District Court on January 19,1995.
The PAB’s factual findings are presumed to be lawful and reasonable. Appeal of Booker, 139 N.H. 337, 339-40 (1995). The majority’s disregard of the PAB’s finding is inconsistent with the standard of review set forth in RSA 541:13, which requires findings of the PAB to be deemed prima fade lawful and reasonable. In reviewing the PAB’s decision, this court may therefore reverse only if it is satisfied “by a clear preponderance of the evidence before it, that such order is unjust or unreasonable.” RSA 541:13.
Here, there is no evidence that the PAB’s decision is unjust or unreasonable because there is considerable evidence to support the PAB’s finding that Trooper Armaganian did not travel to the Hampton District *168Court on January 19, 1995. First, as the majority acknowledges, Trooper Winter credibly testified regarding her conversation with Trooper Korontjis and' the conversation that she overheard between Trooper Korontjis and Trooper Armaganian. This evidence strongly suggested that Trooper Korontjis was going to handle Trooper Armaganian’s case in Hampton District Court while Trooper Armaganian stayed home. Second, the court security officer testified that “he normally can verify that those persons whose name appear on the witness lists were actually present in court on the date(s) specified ... [and] he was certain he had not seen Trooper Armaganian in the courthouse that day.” Third, the court security officer testified that the clerk of court told him that he “had also not seen Trooper Armaganian in or around the court that day.” Finally, the PAB’s decision is supported by the fact that, somewhat conveniently, the only person who could corroborate Trooper Armaganian’s claim that he traveled to the courthouse parking lot was Trooper Korontjis.
Our sole task on appeal is to review the record and determine whether competent evidence supports the PAB’s decision. Because there is competent evidence in the record to support the PAB’s factual findings, we are statutorily required to defer to the PAB’s decision. Appeal of Martino, 138 N.H. 612, 614 (1994). As the troopers have failed to satisfy their burden of proving by a clear preponderance of the evidence that the PAB’s decision was either unjust or unreasonable, I respectfully dissent.
Nadeau, j., joins in the dissent.